Citation Nr: 0109350	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  96-49 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1981. He has unverified service from March 1983 to 
March 1986, with service records showing treatment and 
examinations from December 1982 to May 1987. This case comes 
before the Board of Veterans' Appeals (Board) from a rating 
decision of the St. Cloud, Minnesota Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In June 1999, the 
Board remanded the case to the RO for additional development.

The Board notes that the veteran has relocated several times 
during the pendency of this appeal.  This has resulted in his 
claim file being transferred from one RO to another.  The 
veteran's last known address indicates that he resided in 
Alabama.  Accordingly, the Montgomery, Alabama, has assumed 
the role of the agency of original jurisdiction for this 
claim.  


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that a remand by the Board confers on a veteran (or 
claimant), as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  

As noted in the previous Board Remand, the veteran has 
alleged he was exposed to several stressors that triggered 
his claimed disorder.  In particular, he alleges that while 
he was traveling in a convoy towards Hornfeld Germany with 
the 2nd/32nd Armor Battalion in the fall or winter between 
1979 and 1981, the truck in front of him overturned, killing 
his friend by the first name of "James."  He further 
alleged having been in close calls when driving a bulldozer 
too close to the edge of a cliff at night; of being in a 
jackknifing vehicle in the runway path of a jet taking off 
and of flipping over a bulldozer.  He does not allege, nor is 
there evidence of, involvement in combat.

Service medical records contain no evidence relating to the 
claimed stressors, nor to any psychiatric problems.  In VA 
treatment records from 1997 to 1998, he has alleged that he 
got into legal trouble during his second period of active 
duty, including driving under intoxication in October 1984 
and confinement at Camp Pendleton in August and October 1985.  
As indicated in the prior Remand, there are at present, no 
service personnel records associated with the claims file 
which corroborate his account.

As set forth in the June 1999 Remand, the Board was of the 
impression that further attempt at verification of the 
veteran's stressors was necessary.  The Board noted that 
there had been no attempt to verify the veteran's stressors 
with the United States Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the United States Army & 
Joint Services Environmental Support Group (ESG)) or other 
appropriate organization.  It was also noted that additional 
information regarding accidents in the veteran's unit could 
possibly be obtained from the National Archives and Records 
Administration (NARA).  However, the evidence does not reveal 
that an attempt was made to obtain these records.  

The Board acknowledges that, while on remand, significant 
efforts were made to locate the veteran to notify him that 
additional detailed information with regard to his alleged 
stressors would be helpful in attempting to verify his 
stressors.  While efforts to obtain more specific information 
were unsuccessful, the evidence does not show that the RO 
attempted to verify the alleged stressors that were contained 
in the claims folder.  Additionally, there is no evidence of 
an attempt to obtain the veteran's service personnel file in 
the course of previous development on remand.  

Accordingly, the Board must REMAND the case, again, for the 
following:

1.  The RO should obtain from the 
National Personnel Records Center, or 
other appropriate repository, and request 
that they associate with the claims 
folder the veteran's complete personnel 
file for his periods of active service.  

2.  The RO should contact the NARA, ATTN: 
NCPNA-O, 9700 Page Boulevard, St. Louis, 
Missouri 63132, and request copies of any 
reports for the veteran's unit pertinent 
to the events identified in the 
statements of the veteran.

3.  The RO should review the file and 
prepare a summary of all the claimed 
stressors. This summary and all 
associated documents should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
[previously the United States Army and 
Joint Services Environmental Support 
Group (ESG)], 7798 Cissna Road, 
Springfield, VA 22150. They should be 
requested to provide any information, 
which might corroborate the veteran's 
alleged stressors.

4.  If, and only if, the RO determines 
that the evidence does not verify the 
truck accident stressor, but establishes 
the occurrence of another alleged 
stressor or stressors, then the RO should 
schedule the veteran for a comprehensive 
VA psychiatric examination to be 
conducted by an examiner who has never 
previously examined or treated the 
veteran, if possible, to determine the 
diagnoses of all psychiatric disorders 
that are present. The entire claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
this examination. The examination report 
should reflect review of pertinent 
material in the claims file. The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
PTSD and whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied under DSM-IV. The 
examination report should reflect review 
of the claims file.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner. The examiner should integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status. The 
examination report should include the 
complete rationale for all opinions 
expressed. All necessary special studies 
or tests, to include psychological 
testing and evaluation should be 
accomplished.

5.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  Upon completion of the all of the 
development set forth above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
7.  If the decision with respect to the 
claim remains adverse to the veteran, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claims.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




